Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 4/10/20, claims priority from prov. app 62831981, filed on 4/10/19. The effective filing and priority date of the claims is 4/10/19.

Status of Claims and Response to Restriction Requirement
Claims 5-13, 18-19, and 28-34 are pending as of the response filed on 1/18/22. Claims 1-4, 14-17, and 20-27 have been canceled.
Applicant’s election without traverse of the species of trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]cyclohexyl]-N’,N’-dimethylurea (cariprazine); and methylphenidate as the adjunctive therapeutic agent in the reply filed on 1/18/22 is acknowledged. Applicants have submitted claims 5-10, 13, 18-19, and 28-34 encompass the elected species. The restriction is made final.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/22.
Claims 5-10, 13, 18-19, and 28-34 were examined and are rejected. 

Claim Rejection-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from claim 5 and recites trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea in a pharmaceutical composition comprising a pharmaceutical excipient. However, claim 5 doesn’t recite a pharmaceutical composition and excipient; there is insufficient antecedent basis for these limitations in the claim.
To overcome the rejection over claim 13, it is suggested “further” be added before “formulated” in the claim. 
Claim 18 depends from claim 5 and recites trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea is administered in combination with at least one adjunctive therapeutic agent. However, claim 5 doesn’t recite the limitation of an adjunctive therapeutic agent. There is insufficient antecedent basis for this limitation. Claim 19 is similarly rejected as this claim depends from claim 18. 



Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5, 10, 13, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadakis et. al., US 20090275597 A1 (publ. 11/5/2009).
The claims are drawn to a method of treating one or more symptoms of autism spectrum disorder in a subject comprising administering trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine) to the subject; and a method of treating a disease or disorder selected from Asperger’s syndrome, atypical autism, Rett syndrome, and childhood disintegrative disorder comprising administering to a patient in need thereof a pharmaceutically effective amount of trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine). 
Papadakis teaches methods of treating CNS disorders by administering NMDA receptor antagonists alone or in combination with dopamine receptor antagonists (Title & abstract; para [0001], [0019]). Papadakis teaches NMDA receptor antagonists to have utility in treating a wide range of CNS disorders (para [0011]). Papadakis includes autism as a disorder to be treated, including individuals having symptoms and/or characteristics of autistic disorder, Asperger’s disorder, atypical autism, Rett’s disorder, or Childhood disintegrative disorder (para [0262]). Papadakis further teaches “treat”, “treatment”, and “treating” to refer to relieving or alleviating one or more symptoms of a disorder, the intensity and/or duration of a disorder, and/or duration of a manifestation of a disorder (para [0263]). Papadakis teaches embodiments wherein an NMDA receptor antagonist, such as memantine, is administered in combination with trans-1-{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl urea 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject in need of treatment for autistic disorders, Asperger’s, Rett syndrome, atypical autism, or childhood disintegrative disorder comprising administering the combination of an NMDA receptor antagonist and cariprazine as the dopamine receptor antagonist, in view of the teachings of Papadakis. Papadakis teaches the combination of an NMDA receptor antagonist and a dopamine receptor antagonist, of which cariprazine is exemplified, for administration to treat a CNS disorder in a subject, and further teaches such disorders to include individuals having symptoms and/or characteristics of autistic disorder, Asperger’s disorder, atypical autism, Rett’s disorder, or Childhood disintegrative disorder. Papadakis further defines “treatment” to include relieving or alleviating one or more symptoms of a disorder. Thus, one of ordinary skill in the art would have been motivated to have treated autistic disorder, Asperger’s disorder, atypical autism, Rett’s disorder, or Childhood disintegrative disorder, and one or more symptoms thereof comprising administering an effective amount of a combination of an NMDA receptor antagonist and cariprazine HCl, with a reasonable expectation of success, in consideration of Papadakis. 

Claims 5, 9-10, 13, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et. al., US 20100016334 A1 (publ. 1/21/2010, cited in an IDS).

Sarkar teaches stable and bioavailable immediate release formulations comprising dopamine receptor ligands, for administration to treat a condition that requires modulation of a dopamine receptor, especially a dopamine D2 and/or D3 receptor (Title & Abstract; para [0101]). Sarkar teaches a specific embodiment wherein the formulation comprises trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea, e.g., cariprazine HCl (para [0007], [0028], [0038]). Sarkar teaches the formulation to additionally comprise an excipient (para [0042]). Sarkar teaches treatment of conditions requiring dopamine D2 and/or D3 receptor modulation by administration of an effective amount of the aforementioned formulation to include autism, attention deficit disorders, and hyperactivity disorders in children (para [0104]). Sarkar further defines “treat”, “treatment”, and “treating” to include relieving or alleviating at least one symptoms of a disorder as previously described in a subject (para [0116]). One of ordinary skill in the art, at the time of the invention, would have found it prima facie obvious to have treated autism disorder or ADHD, and one or more symptoms thereof comprising administering a therapeutically effective amount of a pharmaceutical composition comprising cariprazine HCl to a subject in need thereof, because Sarkar teaches stable and bioavailable immediate release formulations comprising dopamine receptor ligands, . 


Claims 6-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et. al., US 20100016334 A1 (publ. 1/21/2010, cited in an IDS), as applied to claims 5, 9-10, 13, 28, and 33 as discussed previously, in view of Lord et. al., Lancet, vol. 392, pp. 508-520, publ. 8/2/2018.
The claims are drawn to a method of treating one or more symptoms of autism spectrum disorder in a subject comprising administering trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine) to the subject, wherein the one or more symptoms comprise socio-communicational deficits, restricted and repetitive behaviors, and irritability. The claims further comprising administering the elected adjunctive therapeutic agent, the psychostimulant, methylphenidate (claims 18-19). 
Sarkar teaches as discussed previously, but doesn’t teach the symptoms recited by claims 6-8, or an adjunctive therapy agent as recited by claims 18-19. 
Lord teaches autism spectrum disorder to describe a combination of early appearing social communication deficits and repetitive sensory-motor behaviors (Abstract; p. 508, 1st para). Lord teaches signs and symptoms of autism spectrum disorder to comprise persistent deficits in social communication and interactions; restricted, repetitive behaviors, interests, and activities; and irritability (p. 509, panel 1; p. 511, right col., 4th para). Lord additionally teaches nd para). Lord teaches methylphenidate therapy for treating ADHD symptoms in subjects with autism spectrum disorder, and that this medication shows benefit in treating ADHD symptoms in these patients (p. 516, Table; p. 516, right col., 2nd para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated one or more symptoms of autism spectrum disorder comprising socio-communicational deficits, restricted and repetitive behaviors, and irritability comprising administering a therapeutically effective amount of cariprazine HCl in view of the combined teachings of Sarkar and Lord. Sarkar teaches administration of a immediate release formulation comprising cariprazine or pharmaceutical salts thereof for treating disorders that require dopamine D2/D3 receptor modulation, including autism, and further teaches treatment to encompass relieving or alleviating one or more symptoms of the disorder, while Lord teaches symptoms of autism spectrum disorder to include persistent deficits in social communication and interactions; restricted, repetitive behaviors, interests, and activities; and irritability. As Sarkar teaches treatment of disorders including autism by administration of cariprazine, including symptoms of the disorder, and Lord teaches symptoms of autism spectrum disorder to include persistent deficits in social communication and interactions; restricted, repetitive behaviors, interests, and activities; and irritability, one of ordinary skill in the art would have had a reasonable expectation that by administering an effective amount of cariprazine to a subject having autism spectrum disorder, the symptoms of the disorder, comprising socio-communicational deficits, restricted and repetitive behaviors, and irritability would have also . 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et. al., US 20100016334 A1 (publ. 1/21/2010, cited in an IDS), as applied to claims 5, 9-10, 13, 28, and 33 as discussed previously, in view of Fallon et. al., US 20130224172 A1 (publ. 8/29/2013).
The claim is drawn to a method of treating a disease or disorder selected from sensory integrative disorder comprising administering to a patient in need thereof a pharmaceutically effective amount of trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]]cyclohexyl]-N’,N’-dimethylurea (cariprazine).
Sarkar teaches as discussed previously, but doesn’t teach sensory integration dysfunction. 
Fallon teaches pervasive development disorders to include autistic disorders such as Asperger’s disorder, as well as sensory integration dysfunction (para [0379]). Fallon also teaches symptoms of autism to include sensory integration disorders (para [0372]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated sensory integration disorder or dysfunction in a subject 


Information Disclosure Statement
The IDS filed on 12/9/20; 7/15/21; 9/16/21; and 1/31/22 have been considered. 


Conclusion
Claims 5-10, 13, 18-19, and 28-34 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627